 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Beatriz Romina Lopez,                             No. CV-17-04257-PHX-DLR
10                  Plaintiff,                         ORDER
11   v.
12   Commissioner of Social Security
     Administration,
13
                    Defendant.
14
15
16          Plaintiff Beatriz Lopez seeks judicial review of the Social Security Administration’s
17   decision to deny her application for disability insurance benefits and supplemental security
18   income. Lopez applied for benefits in December 2013, alleging that she became unable to
19   work as of June 5, 2013 because of the effects of various impairments, including
20   degenerative disc disease, fibromyalgia, and headaches. Lopez argues that, in denying her
21   application, the Administrative Law Judge (“ALJ”) improperly weighed the medical
22   opinions of one of her treating physicians, Dr. Hsu, and certified physician’s assistant
23   (“PA-C”) Triplett. She also argues that the ALJ improperly discounted her own testimony
24   concerning the severity of her pain and fatigue symptoms.
25          The Court has jurisdiction pursuant to 42 U.S.C. § 405(g) and reviews only those
26   issues raised by the party challenging the ALJ’s decision. See Lewis v. Apfel, 236 F.3d
27   503, 517 n.13 (9th Cir. 2001). The ALJ’s determination will be upheld unless it contains
28   harmful legal error or is not supported by substantial evidence. Orn v. Astrue, 495 F.3d
 1   625, 630 (9th Cir. 2007). Having reviewed the parties’ briefs and the administrative record,
 2   the Court reverses the agency’s decision and remands for further proceedings.
 3          1. The ALJ provided a specific and legitimate explanation, supported by substantial
 4   evidence, for assigning reduced weight to Dr. Hsu’s various functional assessments. See
 5   Lester v. Chater, 81 F.3d 821, 830-31 (9th Cir. 1995) (discussing standards for weighing
 6   competing medical opinions). The ALJ discounted Dr. Hsu’s opinions because portions
 7   lacked enough explanation and were inconsistent with objective medical findings and his
 8   own treatment records. See 20 C.F.R. § 404.1527(c)(4) (“Generally, the more consistent a
 9   medical opinion is with the record as a whole, the more weight we will give to that medical
10   opinion.”); Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005); Batson v. Comm’r of
11   Soc. Sec. Admin., 359 F.3d 1190, 1195 (9th Cir. 2004). For example, Dr. Hsu wrote in
12   2013 that Lopez could not work because of pain and fatigue, noting that she came to his
13   office after being admitted to the hospital for a headache. But the hospital records show
14   that Lopez had negative CT and MRI findings, was observed to be “fairly healthy
15   appearing” and did not appear to be in “any pain whatsoever.” Moreover, despite the
16   extreme limitations he assessed, Dr. Hsu treated Lopez mostly by refilling her medications.
17   Likewise, despite opining in 2015 that Lopez could only occasionally manipulate with her
18   right hand and could rarely manipulate with her left, the objective medical evidence
19   includes negative hand x-rays and normal hand strength. The ALJ also noted that, even
20   though Dr. Hsu had opined in 2014 that Lopez would miss work because of her headaches,
21   Lopez reported to treating providers that her headaches were infrequent before 2016.
22   Although some of the ALJ’s stated reasons for discounting Dr. Hsu’s assessments are less
23   persuasive (for example, her characterization of the treatment relationship as “sporadic”),
24   her overall explanation is sufficiently specific and legitimate, and adequately supported.
25          In arguing otherwise, Lopez primarily criticizes the ALJ for not citing to specific
26   records when interpreting the medical evidence and evaluating Dr. Hsu’s opinion. “An
27   ALJ can satisfy the substantial evidence requirement by setting out a detailed and thorough
28   summary of the facts and conflicting clinical evidence, stating his interpretation thereof,


                                                -2-
 1   and making findings.” Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014) (internal
 2   quotation and citation omitted). The ALJ did so here. On pages 35-39 of the administrative
 3   record, the ALJ set out a detailed and thorough summary of the facts, clinical evidence,
 4   and Dr. Hsu’s various assessments, and on pages 39-40 of the administrative record the
 5   ALJ explained her interpretation of that evidence as it related to Dr. Hsu’s assessments and
 6   made ultimate findings concerning the consistency of Dr. Hsu’s opinions with that
 7   evidence. Although the ALJ did not include specific pin cites to the medical records on
 8   pages 39-40, she did so in her discussion of the medical evidence on pages 35-39. Thus,
 9   even though the ALJ might have explained her “decision with less than ideal clarity,” the
10   Court must affirm because the ALJ’s “path may reasonably be discerned.” Molina v.
11   Astrue, 674 F.3d 1104, 1121 (9th Cir. 2012) (internal quotation and citation omitted).
12          2. The ALJ gave germane reasons, supported by substantial evidence, for assigning
13   reduced weight to the opinion of PA-C Triplett. See id. at 1111 (explaining that ALJ must
14   give a germane reason for discounting the opinion of an “other source”). Indeed, for largely
15   the same reasons discussed above, the ALJ found that PA-C Triplett’s opinion was
16   inconsistent with the medical record and not supported by objective medical findings.
17   Additionally, the ALJ noted that PA-C Triplett’s opinion seemed internally inconsistent
18   with respect to Lopez’s hand limitations. For example, PA-C Triplett opined that Lopez
19   could occasionally use her right hand for simple grasping, but could rarely use it for
20   pushing, pulling, or fine manipulation. This assessment, by itself, would not be unusual—
21   someone with hand limitations might be able to use her hands to do simpler tasks more
22   frequently than more difficult or complex tasks. But in the same assessment, PA-C Triplett
23   opined that Lopez could rarely use her left hand for simple grasping, which would indicate
24   that her left hand is weaker or more painful than her right, given her right hand could
25   occasionally be used for simple grasping. Yet, PA-C Triplett went on to opine that Lopez
26   could frequently use her left hand to push and pull, and could occasionally use it for fine
27   manipulation—meaning Lopez can more frequently use her left hand to finely manipulate,
28   push, and pull, than to engage in simple grasping. That is, Lopez somehow can use her left


                                                -3-
 1   hand more frequently for harder and more complex tasks than for simple ones. The ALJ
 2   reasonably found that this unexplained discrepancy undermined the reliability of PA-C
 3   Triplett’s assessment.
 4          3. On balance, the ALJ did not clearly and convincingly explain her decision to
 5   discount Lopez’s symptom testimony. See Smolen v. Chater, 80 F.3d 1273, 1281 (9th Cir.
 6   1996). To be sure, the ALJ gave clear, convincing, and adequately supported reasons for
 7   not accepting some of these allegations. For example, the ALJ reasonably discounted
 8   Lopez’s allegation that the side effects of her medications limited her ability to work
 9   because the medical records do not document such side effects. To the contrary, medical
10   records show that Lopez reported to treatment providers that her medications improved her
11   pain and helped her maintain her quality of life. The ALJ reasonably concluded that, if
12   Lopez truly was experiencing significantly limiting side effects from her medications, she
13   would have reported those side effects to a treatment provider. Notably, Lopez’s briefs do
14   not cite records showing that she reported medication side effects to her treating providers.
15   The ALJ also reasonably discounted Lopez’s allegations concerning the severity of her
16   headaches. Lopez alleges disability beginning June 2013. Yet during an April 12, 2016
17   office visit at The CORE Institute, Lopez reported that before 2016 her headaches were
18   infrequent, undermining her allegation that her headaches have prevented her from
19   working.
20          With that said, the remainder of the ALJ’s evaulation of Lopez’s symptom
21   testimony is not sufficiently clear and convincing. For example, the ALJ relied on the
22   psychological examiner’s opinion that Lopez was likely exaggerating her reported
23   symptoms, but the psychological examiner made this comment with respect to Lopez’s
24   depression- and anxiety-related symptoms, not with respect to Lopez’s pain and fatigue
25   symptoms. The ALJ also highlighted the fact that Lopez violated her narcotics agreement
26   and had an inconsistent urine sample but does not explain how or why this fact undermines
27   Lopez’s testimony concerning the severity of her pain and fatigue. The ALJ further notes
28   that Lopez once traveled out of state for a funeral and has traveled to Mexico at least once


                                                 -4-
 1   for medication but does not explain why this minimal travel undermines the severity of
 2   Lopez’s symptoms. Even those with severe pain and fatigue might muster the energy or
 3   tolerate the discomfort of travel to attend a loved one’s funeral. Similarly, the ALJ found
 4   that Lopez’s daily activities are inconsistent with her alleged symptoms, but only
 5   generalizes about these activities without detailing the manner and frequency with which
 6   Lopez engages in them and how they undermine allegations of disabling pain and fatigue.
 7          Although the ALJ also found that Lopez’s reported symptoms were not corroborated
 8   by the objective medical evidence, “subjective pain testimony cannot be rejected on the
 9   sole ground that it is not fully corroborated by objective medical evidence.” See Rollins v.
10   Massanari, 261 F.3d 853, 857 (9th Cir. 2001). The ALJ gave adequate reasons for
11   discounting Lopez’s allegations concerning the side effects of her medications and the
12   limiting effects of her headaches but did not adequately explain why she discounted
13   Lopez’s other allegations concerning the severity of her pain and fatigue. Without other
14   clear, convincing, and adequately supported reasons, the ALJ cannot fall back on the lack
15   of objective corroboration. For these reasons, the ALJ erred in discounting Lopez’s
16   symptom testimony without giving clear, convincing, and adequately supported reasons
17   for a wholesale rejection.
18          4. Although the ALJ erred in discounting Lopez’s symptom testimony, the Court
19   finds that a remand for further proceedings, rather than an award of benefits, is appropriate
20   because the record as a whole leaves doubt about whether Lopez truly is unable to work.
21   See Triechler v. Comm’r of Soc. Sec., 775 F.3d 1090, 1100-01 (9th Cir. 2014). As noted,
22   the ALJ gave legally adequate reasons for assigning reduced weight to the most limiting
23   medical opinions, and for discounting at least some of Lopez’s symptom testimony. That
24   the ALJ might not have explained her full evaluation of Lopez’s symptoms with clarity
25   does not mean that Lopez should immediately be awarded benefits. Instead, the Court will
26   remand so that the ALJ can reassess Lopez’s symptom testimony, determine whether any
27   aspects should be credited and, if so, pose a modified hypothetical to the vocational expert
28   that accounts for whatever portion or degree of Lopez’s symptom testimony the ALJ


                                                 -5-
 1   accepts.
 2         IT IS ORDERED that the final decision of the Social Security Administration is
 3   REVERSED and this matter REMANDED for further proceedings. The Clerk shall enter
 4   judgment accordingly and terminate this case.
 5         Dated this 29th day of March, 2019.
 6
 7
 8
 9
                                                 Douglas L. Rayes
10                                               United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -6-
